NUMBER 13-06-00637-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


LUIS ANTONIO GARCIA,                                                              Appellant,

                                               v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                           MEMORANDUM OPINION

 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez

       Appellant, Luis Antonio Garcia, appeals from a conviction of murder. See TEX .

PENAL CODE ANN . § 19.02(b)(1) (Vernon 2003). By eight issues, Garcia contends that: (1)

the evidence at trial is legally insufficient to support his conviction; (2) the evidence is

factually insufficient to support his conviction; (3) the trial court erred in denying his motion

for instructed verdict; (4) the trial court erred in admitting the pre-trial photographic
identification and trial testimony of Billy Wayne Johnson; (5) the admission of four of the

State's photographic exhibits violated his rights to due course of law under Article I, section

19 of the Texas Constitution; (6) the trial court erred by limiting his cross-examination of

Claudia Gonzalez; (7) the trial court erred by allowing evidence of Garcia's alleged gang

affiliation; and (8) the trial court erred by allowing "backdoor hearsay" testimony. We

affirm.

                                                  I. BACKGROUND

          On April 11, 2000, Rodulfo Landa died after he was stabbed in the chest at a night

club. Johnson provided details for a composite sketch of the alleged suspect. After the

composite sketch was published on local news broadcasts, an anonymous person called

Crime-Stoppers1 and stated that the sketch resembled a person known as "El Morrito" who

was later identified as Garcia. Johnson was unable to identify Garcia in a photo lineup.

          Gonzalez, Garcia's ex-girlfriend, informed Crime-Stoppers that the sketch resembled

Garcia, that Garcia told her he had stabbed Landa, and that Garcia showed her the knife

he used to commit the offense. Gonzalez told Investigator David Rogers that after the

stabbing, she accompanied Garcia to 703 Chapa Street where Garcia left the knife.

Investigators searched the house and found the knife in a pair of shorts. They also found

a driver's license belonging to Demencio Martinez, a person acquainted with Garcia, in the

shorts.

          The case went unsolved and was considered a "cold case"2 until Investigator Frank

Trevino was assigned to "follow up" on it. Investigator Trevino asked Johnson to view the


          1
              Crim e-Stoppers is a division of the Corpus Christi Police Departm ent's Crim e Investigation Division.

          2
           According to Investigator Trevino, a "cold case" is one "that an investigator has already exhausted
all the m eans to investigate and doesn't have anywhere else to go, puts it aside for–for that reason, and it
just— we wait until there's som e m ore inform ation . . . to investigate, to follow-up on."
                                                           2
photo lineup again. Johnson reviewed the photo lineup and indicated that Garcia was the

person he described in the composite sketch. Johnson later testified, however, that Garcia

was not the person he described.

       The jury found Garcia guilty of murder and an enhancement allegation, that is not

at issue, as "true." Punishment was assessed at imprisonment in the Institutional Division

of the Texas Department of Criminal Justice for sixty-five years and a fine in the amount

of $10,000. This appeal ensued.

                           II. LEGAL AND FACTUAL SUFFICIENCY

       By his first issue, Garcia challenges the legal sufficiency of the evidence to support

his conviction because the State failed to establish beyond a reasonable doubt that it was

Garcia who caused Landa's death. By his third issue, Garcia contends that the trial court

erred by denying his motion for instructed verdict. We address Garcia's first and third

issues together because a challenge to the trial court's ruling on a motion for instructed

verdict is a challenge to the legal sufficiency of the evidence. See McDuff v. State, 939
S.W.2d 607, 613 (Tex. Crim. App. 1997); Billy v. State, 77 S.W.3d 427, 428 (Tex.

App.–Dallas 2002, pet. ref'd); Cantu v. State, 944 S.W.2d 669, 670 (Tex. App.–Corpus

Christi 1997, pet. ref'd) (citing Cook v. State, 858 S.W.2d 467, 470 (Tex. Crim. App. 1993);

Rodriguez v. State, 888 S.W.2d 211, 214 (Tex. App.–Corpus Christi 1994, no pet.)). By

his second issue, Garcia generally argues that the evidence was factually insufficient to

support his conviction because the jury was not rationally justified in finding guilt beyond

a reasonable doubt.

                      A. Standard of Review and Applicable Law

       In conducting a legal sufficiency review, we view the relevant evidence in the light

most favorable to the verdict to determine whether a rational trier of fact could have found

                                             3
the essential elements of the crime beyond a reasonable doubt. Hooper v. State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson v. Virginia, 443 U.S. 307, 318-19

(1979)); Escamilla v. State, 143 S.W.3d 814, 817 (Tex. Crim. App. 2004). The trier of fact

is the sole judge of the facts, the credibility of the witnesses, and the weight given to

testimony. See TEX . CODE CRIM . PROC . ANN . art. 38.04 (Vernon 1979); Beckham v. State,

29 S.W.3d 148, 151 (Tex. App.–Houston [14th Dist.] 2000, pet. ref'd). We do not

reevaluate the weight and credibility of the evidence, and we do not substitute our own

judgment for the trier of fact. King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App. 2000);

Beckham, 29 S.W.3d at 151. Instead, we consider whether the jury reached a rational

decision. Beckham, 29 S.W.3d at 151.

       In a factual sufficiency review, we review the evidence in a neutral light to determine

whether the evidence is so weak that the jury's verdict seems clearly wrong and manifestly

unjust or the jury's verdict is against the great weight and preponderance of the evidence.

Watson v. State, 204 S.W.3d 404, 414-15 (Tex. Crim. App. 2006). This Court will not

reverse the jury's verdict unless we can say with some objective basis in the record that the

great weight and preponderance of the evidence contradicts the verdict. Id. at 417.

       The State is not required to present direct evidence, such as eyewitness testimony

to establish guilt. See Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004).

"Circumstantial evidence is as probative as direct evidence in establishing the guilt of the

actor, and circumstantial evidence alone can be sufficient to establish guilt." Hooper, 214
S.W.3d at 13; Guevara, 152 S.W.3d at 49. The law does not require that each fact "point

directly and independently to the guilt of the appellant, as long as the cumulative effect of




                                              4
all the incriminating facts is sufficient to support the conviction." Hooper, 214 S.W.3d at

13; Guevara, 152 S.W.3d at 49.

          Both legal and factual sufficiency are measured by the elements of the offense as

defined by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997); Adi v. State, 94 S.W.3d 124, 131 (Tex. App.–Corpus Christi 2002, pet.

ref'd).    Under a hypothetically correct jury charge, a person commits murder if he

"intentionally and knowingly causes the death of an individual" or intended to cause serious

bodily injury and committed an act clearly dangerous to human life that caused death. TEX .

PENAL CODE ANN . § 19.02(b)(1), (2).

                                         B. Analysis

          Garcia argues that the State did not establish that he murdered Landa because

there was no eyewitness testimony. We disagree. See Guevara, 152 S.W.3d at 49.

          Officer Herrera stated that Garcia acknowledged that he was at the night club on the

night of the stabbing. Johnson assisted the police in creating a composite sketch of the

suspect. Based on the composite sketch, Gonzalez contacted Crime-Stoppers and

informed the police that the composite sketch resembled Garcia. Johnson identified

Garcia from a photo array as the person he saw hit Landa in the chest. Gonzalez testified

that Garcia told her he stabbed Landa, showed her the knife he used, and left the knife at

the Chapa Street residence. Police found a knife fitting the description given by Gonzalez

at that residence. Investigator Rogers testified that, after his interview with Gonzalez, he

determined that the knife recovered was the murder weapon.              Also, Gonzalez told

Investigator Trevino that the knife was the same one shown to her by Garcia. At trial, when

the State showed Gonzalez a picture of the knife discovered by police, she testified that



                                               5
it was the same knife Garcia claimed he used to stab Landa. Finally, Martinez testified that

Garcia told him that he stabbed Landa.

       In support of his factual sufficiency challenge, Garcia argues that the following

evidence is contrary to the verdict and outweighs the evidence supporting the verdict: (1)

at trial, Johnson "never wavered in his testimony" that Garcia was not the person he

described to investigators; (2) Jorge Humberto Lopez, a companion of Landa, did not see

who stabbed Landa and did not recognize Garcia; and (3) Vanessa Landez, a customer

at the club on the night of the stabbing, did not "see anyone get stabbed."

       Although Garcia correctly asserts that Johnson denied that Garcia was the person

he saw hit Landa, Johnson did acknowledge that he chose Garcia's picture from a photo

array. While Garcia did produce some evidence contrary to the verdict, it does not

outweigh the evidence supporting the verdict. Additionally, the circumstantial evidence is

sufficient to support Garcia's conviction. See Hooper, 214 S.W.3d at 13; Guevara, 152
S.W.3d at 49.

       Therefore, viewing the evidence in the light most favorable to the verdict, we

conclude that a rational trier of fact could have found beyond a reasonable doubt that it

was Garcia who caused Landa's death. See Hooper, 214 S.W.3d at 13; Escamilla, 143
S.W.3d at 817. Viewing the evidence in a neutral light, we further conclude that the

evidence is not so weak that the jury's verdict seems clearly wrong and manifestly unjust,

and that the jury's verdict is not against the great weight and preponderance of the

evidence. Watson, 204 S.W.3d at 414-15. We conclude that the evidence is legally and

factually sufficient to establish Garcia was the person who stabbed Landa. We overrule

Garcia's first, second, and third issues.



                                             6
                                  III. MOTION TO SUPPRESS

       By his fourth issue, Garcia contends that the trial court erred in denying his motion

to suppress the pre-trial photographic lineup identification made by Johnson and the

subsequent identification testimony at trial. Specifically, Garcia argues that the pre-trial

photographic lineup procedure was impermissibly suggestive and gave rise to substantial

likelihood of irreparable misidentification.

                      A. Standard of Review and Applicable Law

       We review a trial court's decision on a motion to suppress evidence for abuse of

discretion. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006); Balentine v.

State, 71 S.W.3d 763, 768 (Tex. Crim. App. 2002). In reviewing the trial court's decision,

we view the record in the light most favorable to the trial court's ruling. State v. Kelly, 204
S.W.3d 808, 818 (Tex. Crim. App. 2006). We afford almost total deference to the trial

court's determination of the historical facts that the record supports. Id.

       The pre-trial identification procedure may be so unnecessarily suggestive and

conducive to mistaken identification that the admission of the identification at trial would

deprive a defendant of due process of law. Conner v. State, 67 S.W.3d 192, 200 (Tex.

Crim. App. 2001). In order to determine the admissibility of a pre-trial identification, we

apply the following two-step analysis: (1) whether the pretrial identification procedure was

impermissibly suggestive; and (2) whether it created a substantial likelihood of irreparable

misidentification. Conner, 67 S.W.3d at 200. A pre-trial identification may be considered

suggestive based on the manner in which the procedure is conducted. Barley v. State, 906
S.W.2d 27, 33-34 (Tex. Crim. App. 1995).            "[A] finding that a challenged pretrial

identification procedure was not in fact impermissibly suggestive will obviate the need to



                                               7
assay whether under the circumstances it created a substantial likelihood of

misidentification." Webb v. State, 760 S.W.2d 263, 269 (Tex. Crim. App. 1988).

                                               B. Analysis

        Garcia argues that the pre-trial photo lineup was impermissibly suggestive because

Johnson testified that he felt "pushed to identify someone,"3 and because Investigator

Trevino told him that Garcia's photo represented "the suspect" and that the police were

"looking at [Garcia]."

        During a pre-trial hearing on Garcia's motion to suppress Johnson's pre-trial

identification of Garcia, Johnson was asked, "Okay. Now, did anyone in any way suggest

to you who the suspect was in these photos." Johnson answered, "No," explaining that he

picked Garcia although he was not one hundred percent sure that Garcia was the suspect.

        During trial, Johnson again denied that Investigator Trevino suggested the

identification of the suspect. However, on re-direct by the State, Johnson changed his

testimony and claimed that Investigator Trevino did indirectly suggest that he choose

Garcia's photo. See Rachal v. State, 917 S.W.2d 799, 809 (Tex. Crim. App. 1996).

Investigator Trevino testified that, after asking Johnson if he remembered the person he

had described for the composite, he handed Johnson the lineup and asked him to review

it. After studying the composite sketch for a few minutes, Johnson identified Garcia.

Investigator Trevino testified that he did not tell Johnson which photo depicted the suspect

until after Johnson chose the photo. He also asserted that he neither showed Johnson

photos of the victim nor threatened him with negative treatment if he did not cooperate.


        3
          At the suppression hearing, Johnson stated that he felt pressured to pick som eone because
Investigator Trevino m ade com m ents such as, ". . . I know you know who–who this was[,]" and "[j]ust go ahead
and pick som ebody out."



                                                      8
        Viewing the evidence in the light most favorable to the trial court's ruling, the record

supports the trial court's finding that the pretrial identification procedure was not

impermissibly suggestive.4 See State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim.

App. 2008); see also Webb, 760 S.W.2d at 269. Therefore, we conclude that the trial court

did not abuse its discretion in denying Garcia's motion to suppress Johnson's pre-trial

identification of Garcia and the subsequent identification testimony at trial. We overrule

Garcia's fourth issue.

                            IV. ADMISSION AND LIMITATION OF EVIDENCE

        By his fifth, sixth, seventh, and eight issues, Garcia complains of the admission of

certain exhibits and testimony and of the limitation of other testimony.

        A trial court's decision to admit or exclude evidence is reviewed under an abuse of

discretion standard. Shuffield v. State, 189 S.W.3d 782, 793 (Tex. Crim. App. 2006). The

test, to determine if the trial court has abused its discretion, is whether the court acted

without reference to any guiding rules and principles or if the action was arbitrary or

unreasonable. Lyles v. State, 850 S.W.2d 497, 502 (Tex. Crim. App. 1993).

                     A. Admission of the State's Photographic Exhibits

        By his fifth issue, Garcia contends that the trial court violated his rights to due

course of law under Article I, section 19 of the Texas Constitution by admitting State's

Exhibits 25, 31, 32, and 33 because the State lost the knife allegedly used to murder




        4
          W e need not address Garcia's contention that the pretrial identification procedure created a
substantial likelihood of m isidentification because it was not im perm issibly suggestive. See W ebb v. State,
760 S.W .2d 263, 269 (Tex. Crim . App. 1988).



                                                      9
Landa.5 The State counters that Garcia did not object and therefore failed to preserve error.

         In order to preserve error for review on appeal, the defendant must make a specific,

timely objection, and receive an adverse ruling at trial. TEX . R. APP. P. 33.1(a); Jaynes v.

State, 216 S.W.3d 839, 850 (Tex. App.—Corpus Christi 2006, no pet.).                                "Even

constitutional errors may be waived by failure to object at trial." Briggs v. State, 789
S.W.2d 918, 924 (Tex. Crim. App. 1990); see Heidelberg v. State, 144 S.W.3d 535, 542-43

(Tex. Crim. App. 2004) (holding that state constitutional issues are not preserved even

when counsel's complaint at trial relied on federal grounds). Furthermore, the legal basis

of the complaint raised on appeal must comport with the complaint raised at trial.

Heidelberg, 144 S.W.3d at 537; Butler v. State, 872 S.W.2d 227, 236 (Tex. Crim. App.

1994).

         When the State offered exhibit 25 into evidence, defense counsel stated that he had

no objection to its admission. Because Garcia did not make a specific, timely objection

and receive an adverse ruling at trial, he has not preserved error as to exhibit 25. See TEX .

R. APP. P. 33.1(a); Jaynes, 216 S.W.3d at 850. Furthermore, when the State offered

exhibits 31, 32, and 33 into evidence, defense counsel objected on the grounds that (1) the

State was not able to establish the chain of custody, and (2) under the best evidence rule,

the original should have been produced. Garcia did not object to these exhibits on state

constitutional grounds, the legal basis he raises on appeal. Therefore, Garcia did not

preserve error as to exhibits 31, 32, and 33. See Heidelberg, 144 S.W.3d at 538; Butler,
872 S.W.2d at 236. We overrule Garcia's fifth issue.



         5
           State's exhibits 31, 32, and 33 are pictures of a knife allegedly used to stab Landa, and State's
exhibit 25 is a picture of another knife found near the night club where Landa was stabbed.



                                                    10
                          B. Limitation of Cross-Examination

       By his sixth issue, Garcia contends that the trial court denied him the right to

confront a witness as guaranteed by the state and federal constitutions when it limited his

cross-examination of Gonzalez. Garcia claims he was prohibited from cross-examining her

about an unadjudicated capital murder charge.

       While evidence of unadjudicated crimes is not admissible to show a witness's bad

character for truthfulness; it may be admissible to show a witness's bias or interest in the

particular case. Moreno v. State, 22 S.W.3d 482, 485-86 (Tex. Crim. App. 1999).

However, a party may cross-examine a witness on an unadjudicated offense only to show

bias because of vulnerability to the prosecution, not to discredit the witness. Maxwell v.

State, 48 S.W.3d 196, 199 (Tex. Crim. App. 2001) (citing Alford v. U.S., 282 U.S. 687, 693

(1931)). Specifically, evidence that a witness is subject to a pending criminal charge, on

probation, or on deferred adjudication probation is relevant to demonstrate any possible

bias or interest that she "may hold to testify on the State's behalf." See id. at 199.

       During a hearing outside the presence of the jury, defense counsel argued that

cross-examination of Gonzalez regarding a prior unadjudicated criminal charge should be

allowed because it would expose her bias in favor of the State. Although defense counsel

admitted she was unaware of the circumstances surrounding Gonzalez's prior

unadjudicated criminal charge, she maintained that " out of a sense of gratitude" Gonzalez

may be biased in favor of the State. The State responded that the unadjudicated criminal

charge was no longer pending and that it was prohibited from prosecuting Gonzalez on that

charge in the future.




                                            11
       Garcia, as the proponent of the evidence, had the burden of showing that the

evidence was relevant. See Carpenter v. State, 979 S.W.2d 633, 634 (Tex. Crim. App.

1998). However, Garcia did not show a nexus between Gonzalez's expected testimony

and her potential motive to testify for the State. Woods v. State, 152 S.W.3d 105, 111

(Tex. Crim. App. 2004) (providing that a logical connection may exist when the witness is

placed in a vulnerable position and may have a motive to testify in favor of the State). He

did not establish that Gonzalez was subject to pending criminal charges, was on probation,

or was on deferred adjudication demonstrating a possible bias or interest that she "may

hold to testify on the State's behalf." See Maxwell, 48 S.W.3d at 199. Without such a

showing, there was nothing to suggest that Gonzalez's testimony would be relevant to the

charges against appellant. See Carpenter, 979 S.W.2d at 635 (concluding that appellant

did not provide any indication that pending federal charges were relevant to potential bias).

Therefore, we conclude that the trial court did not abuse its discretion in prohibiting Garcia

from cross-examining Gonzalez on her prior unadjudicated charge. We overrule Garcia's

sixth issue.

                                    C. Gang Affiliation

       By his seventh issue, Garcia contends that the trial court erred in allowing evidence

of his alleged gang affiliation because it was not relevant and was unfairly prejudicial. See

TEX . R. EVID . 401, 402, 403, 404(b).

       Evidence is relevant when it has "any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable

than it would be without the evidence." TEX . R. EVID . 401. Nevertheless, relevant evidence

may be excluded under rule 404(b) if it is evidence of other crimes, wrongs, or acts that is



                                             12
only admitted to prove that a person acted in conformity therewith. TEX . R. EVID . 404(b).

As a general rule, evidence of gang affiliation falls within the rule 404(b) exclusion of "other

crimes, wrongs or acts" used to show character conformity. See Pondexter v. State, 942
S.W.2d 577, 583 (Tex. Crim. App. 1996). However, evidence of gang affiliation is

admissible for other purposes, such as proof of motive, intent, or identity. TEX . R. EVID .

404(b); see Williams v. State, 974 S.W.2d 324, 331 (Tex. App.–San Antonio 1998, pet.

ref'd.) (finding that evidence of defendant's gang affiliation was admissible to prove motive).

Whether evidence is relevant under rule 404(b) is a question for the trial court that "must

conclude that the evidence tends in logic and common experience to serve some purpose

other than character conformity to make the existence of a fact of consequence more or

less probable than it would be without the evidence." Montgomery v. State, 810 S.W.2d
372, 391 (Tex. Crim App. 1990) (op. on reh'g). The "appellate court owes no less

deference to the trial judge in making this judgment than it affords him in making any other

relevancy call." Id. (providing that "as long as the trial court's ruling was at least within the

zone of reasonable disagreement[,]" we will uphold it).

       In this case, the State's theory of the offense was that Garcia and Freddy Llamas,

who was at the club on the night of the stabbing with his girlfriend Landez, were members

of a gang called the Tri-City Bombers. Landez testified that she was arguing with Llamas

when Landa intervened and pushed Llamas. The State theorized that Garcia, along with

other members of the Tri-City Bombers, retaliated.

       We conclude that the evidence of Garcia's gang affiliation was relevant to show his

motive and intent, rather than mere conformity with character; therefore, it was admissible.

See TEX . R. EVID . 401, 402, 404(b); see also Vasquez v. State, 67 S.W.3d 229, 239 (Tex.



                                               13
Crim. App. 2002) (holding gang affiliation evidence is relevant to show motive for a

gang-related crime); Montgomery, 810 S.W.2d at 389-90.

       Having concluded that the evidence is relevant, we will now determine whether it

was unfairly prejudicial. See TEX . R. EVID . 403. In doing so, we consider the following: (1)

the weight of the probative evidence; (2) the potential of the evidence to impress the jury

in some irrational, but nevertheless indelible way; (3) the proponent's need for the

evidence; and (4) the length of time the proponent needs to develop the evidence.

Montgomery, 810 S.W.2d at 389-90.

       In this case, evidence of Garcia's gang affiliation had substantial probative value

because it was relevant to prove Garcia's motive for the stabbing. Furthermore, the State

had a great need for the evidence to prove its theory that Garcia retaliated against Landa

because he pushed a fellow gang member. Finally, the time needed to develop the

evidence was brief. Although we recognize that evidence of gang membership may be

prejudicial, see Galvez v. State, 962 S.W.2d 203, 206 (Tex. App.–Austin 1998, pet. ref'd)

(holding that gang evidence is highly prejudicial at the guilt/innocence stage), we conclude

the trial court did not abuse its discretion in determining the evidence in this case was more

probative than prejudicial. See Montgomery, 810 S.W.2d at 391. We overrule Garcia's

seventh issue.

                                        D. Hearsay

       By his eighth issue, Garcia contends that the trial court erred by allowing "backdoor

hearsay" testimony. Specifically, Garcia complains of out-of-court statements made by

Gonzalez that led investigators to determine that Garcia was responsible for the stabbing,

that a knife was used, and the location of the knife.



                                             14
         "Hearsay is a statement, other than one made by the declarant while testifying at

trial or hearing, offered in evidence to prove the truth of the matter asserted." TEX . R. EVID .

801(d). However, "[t]he trial judge has no duty to exclude [hearsay] on his own, and . . .

[o]nce admitted without objection, such evidence enjoys a status equal to that of all other

admissible evidence. . . ." Poindexter v. State, 153 S.W.3d 402, 409 (Tex. Crim. App.

2005) (quoting Marin v. State, 851 S.W.2d 275, 278 (Tex. Crim. App. 1993)); see TEX . R.

EVID . 802 ("Inadmissible hearsay admitted without objection shall not be denied probative

value merely because it is hearsay."). Furthermore, an objection to hearsay evidence must

be made every time the inadmissible evidence is offered. Geuder v. State, 115 S.W.3d
11, 13 (Tex. Crim. App. 2003). We review the trial court's admission of evidence, including

hearsay, under an abuse of discretion standard. Apolinar v. State, 155 S.W.3d 184, 186

(Tex. Crim. App. 2005); see McDonald v. State, 179 S.W.3d 571, 576 (Tex. Crim. App.

2005).

         Although Garcia complains that the trial court allowed the State to elicit "backdoor

hearsay" testimony from Investigator Rogers that Garcia was responsible for the stabbing,

that a knife was used, and the location of the knife, the record reflects that Garcia only

objected to the State's question regarding the type of weapon used.               Furthermore,

Investigator Rogers later testified, without objection, that he expected to find a "knife that

was possibly used in the homicide" when he went to the Chapa Street address. Because

Garcia did not object at trial to the testimony that he now complains of on appeal, and did

not object every time the alleged "backdoor hearsay" was elicited, we conclude that he did

not preserve error. See TEX . R. APP. P. 33.1(a); Lane v. State, 151 S.W.3d 188, 193 (Tex.




                                               15
Crim. App. 2004); Geuder v. State, 115 S.W.3d at 13 (Tex. Crim. App. 2003); Ethington

v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991); Jaynes, 216 S.W.3d at 850.

       Furthermore, the State elicited similar evidence, without objection, through

Gonzalez's testimony. Therefore, error, if any, was cured. See Lane, 151 S.W.3d at 193

("An error if any in the admission of evidence is cured where the same evidence comes in

elsewhere without objection."); Jaynes, 216 S.W.3d at 850 ("A trial court's erroneous

admission of evidence will not require reversal when other such evidence was received

without objection, either before or after the complained-of ruling.") (citing Leday v. State,

983 S.W.2d 713, 718 (Tex. Crim. App. 1998)). We overrule Garcia's eighth issue.

                                      V. CONCLUSION

       We affirm the trial court's judgment.


                                                                NELDA V. RODRIGUEZ
                                                                Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 6th day of November, 2008.




                                               16